Citation Nr: 0427436	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  97-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include as secondary to service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from October 
1986 to October 1989.  
 
This case arises from a June 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue for service connection for a psychiatric disability 
on a secondary basis was remanded by the Board of Veterans' 
Appeals (Board) in March 2001.  The case is again before the 
Board.  


FINDINGS OF FACT

1.  Chronic acquired psychiatric disability was not 
manifested during the veteran's honorable active duty service 
or for many years thereafter, nor is chronic acquired 
psychiatric disability otherwise related to such service. 

2.  Chronic acquired psychiatric disability is not causally 
related, including by aggravation, to his service-connected 
lumbar spine disability. 


CONCLUSION OF LAW

Psychiatric disability was not incurred in or aggravated by 
the veteran's active duty service, nor is psychiatric 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a December 
2001 RO letter and the May 2004 supplemental statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in these documents the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

In this case, the RO's decision to deny the claim in June 
1997 came before passage of the VCAA in late 2000.  No 
notification could, therefore, have been given prior to the 
RO's decision.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the December 2001 RO letter 
and the May 2004 supplemental statement of the case regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  The veteran submitted new evidence, while his claim 
was on appeal, indicating he understood his rights to produce 
evidence.  Under these circumstances, the Board finds that 
all notification and development action needed to render a 
fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and a VA medical examination with opinion.  
Since the appellant was afforded a VA examination with 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The RO attempted to 
obtain records from a doctor and medical clinic that the 
veteran provided on his VA Form 21-4142.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Service medical records during the veteran's honorable period 
of service reflect no psychiatric problems.  The veteran's 
September 1986 entrance examination indicated that his 
psychiatric evaluation was normal.  In the September 1986 
Report of Medical History the veteran checked "no" for 
depression or excessive worry and "no" for nervous trouble 
of any sort.  The November 1989 examination just a month 
after discharge again found that the veteran's psychiatric 
evaluation was normal.  

In January 1990 the veteran was found psychiatrically cleared 
for any administrative actions deemed appropriate by the 
command.  The veteran's November 1990 Report of medical 
examination again revealed a normal psychiatric evaluation.  
The January 1991 Report of Mental Status Evaluation found his 
behavior normal, thinking process clear, thought content 
normal, memory good, mood was unremarkable, he was fully 
alert, and fully oriented.  The examiner found in his opinion 
that the veteran was mentally responsible and had the mental 
capacity to understand and participate in the proceedings, he 
was cleared for any administrative actions.  In an April 1991 
Report of Mental Status Evaluation the examiner reported 
exactly the same observations about the veteran with the same 
conclusion.  The February 1991 medical examination found the 
psychiatric evaluation normal with no defects noted.  In the 
May 1991 Report of Medical History the veteran checked 
"yes" to depression or excessive worry and checked "yes" 
to nervous trouble of any sort.  However, the Report of 
Medical Examination that same month found no objective 
psychiatric disorder or defect.     

The veteran was treated by a private doctor from January to 
May of 1995 and then reevaluated in February 1997.  In these 
treatment records the doctor notes that the veteran reports 
beginning his depression in 1971 at the age of 9.  In 1995 
the doctor indicated that the veteran was alcohol dependent.  
In February 1997 after reviewing further medical documents 
the doctor diagnosed the veteran as having Bipolar disorder.  
The doctor noted his pattern of 6 psychiatric 
hospitalizations, the first in 1978 or 1979.  The record 
reflects a hospitalization in December 1995 for depression 
and feeling suicidal.  During that hospitalization the 
veteran was diagnosed with depression.  The veteran was also 
examined by a psychiatrist as part of his claim for social 
security benefits in January 1997.  In that examination the 
doctor diagnosed him with post-traumatic stress disorder, 
bipolar disorder, drug dependency, and personality disorders.    

The veteran also had a VA mental health examination in April 
1997.  The examiner agreed with the diagnosis of Bipolar 
disorder, alcohol and drug abuse, and personality disorders.  
The veteran received another VA mental health examination in 
June 2003.  At the June 2003 examination the examiner again 
diagnosed the veteran with Bipolar disorder, polysubstance 
dependence (although in full sustained remission), and an 
anti-social personality disorder.  The examiner also 
diagnosed the veteran with major depression, recurrent by 
history.  The examiner noted that the veteran displayed 
symptoms of his antisocial personality disorder by his 
disregard for the law, chronic criminal behavior and his 
propensity to lie.  The veteran admitted that he lied "to 
suit his needs."  The veteran also demonstrated symptoms of 
his bipolar disorder, criminality and sucidality prior to his 
military service.

The examiner at the June 2003 exam was asked to express an 
opinion as to whether the veteran's mental disabilities were 
related to his service-connected low back disability.  The 
examiner had the opportunity to review the entire file.  The 
examiner opined that "[t]here is no doubt that the low back 
injury, for which he is service connected, would lead to poor 
self esteem; however, I am unable to separate this from the 
other ongoing stressors such as finances and family issues.  
Given the previous history of this maladaptive coping 
mechanism, I cannot say with any degree of certainty that the 
back injury alone had caused aggravation of his mental 
condition.  It can be argued that even without a back injury, 
his life at this time would not have been any different 
secondary to the bipolar, depression, and antisocial 
personality traits."  

In a February 1997 claim the veteran claimed that his stress 
and anxiety were related to his service connected back 
disability.  While the veteran may report symptoms he 
experiences with regard to the claimed disorders, neither he, 
his representative, or the Board are competent to render 
opinions as to medical causation.  Such questions must be 
addressed by medically trained individuals.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

After review of the entire file a medical examiner can not 
find that the veteran's current psychiatric disabilities are 
related to his low back disability.  The examiner explained 
that he could likely have the same psychiatric disabilities 
without a low back disability.  There is no competent 
evidence to suggest that psychiatric disability was caused by 
or aggravated by a service-connected disability.  The Board 
notes the veteran's contentions, but an opinion by a 
medically trained physician is more persuasive.  

There is also no evidence of any mental illness or diagnosis 
of a mental disability in service.  The veteran's examination 
prior to entrance into service indicated a normal psychiatric 
evaluation without any defects listed by the examiner or 
mentioned by the veteran.  A month after discharge the 
examination likewise reflected a normal psychiatric 
evaluation without any psychiatric problems noted.  There is 
no record of treatment for mental illness during the 
veteran's honorable service.  Consequently, there is no 
evidence of a relationship to service for the veteran's 
present psychiatric disabilities.    

The Board notes the private and VA mental health examiners 
have reported history that the veteran was exhibiting signs 
of depression prior to service.  Under the presumption of 
soundness, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  There 
is no such clear and unmistakable evidence to rebut the 
presumption of soundness in this case.  As already discussed, 
no psychiatric disability was manifested during the veteran's 
period of honorable service or for several years thereafter, 
and there is no competent evidence otherwise suggesting a 
link to such period of service.       

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



